DETAILED ACTION
Claims 1-2, 4, 7-8, 10, 13-14, and 16 are rejected under 35 USC § 103.
Claims 3, 5-6, 9, 11-12, 15, and 17-18 are objected to as allowable dependent claims.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4, 7-8, 10, 13-14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Du et al., U.S. PG-Publication No. 2022/0075944 A1, in view of Christodoulopoulos et al., U.S. Patent No. 10,997,223 B1.

Claim 1
	Du discloses a method for outputting information, comprising: acquiring a to be identified sentence. Du discloses a system "can generate labels that extract the relevant information from [a] conversation" including "the entities references in the conversation and the Id. at ¶ 34.
	Du discloses performing word segmentation on the to be identified sentence to obtain a word sequence. The system comprises "an embedding layer 210 configured to generate a respective embedding of each of the text tokens in the sequence." Id. at ¶ 36. Accordingly, the system segments the transcript into a sequence of text tokens. See Figure 2.
	Du discloses inputting the word sequence into a pre-trained multi-task element recognition model based on sequence labeling and entity word predicting, and outputting identified entity words [and] entity categories. The system 100 "predicts the name of the entity and the status of the entity in parallel using different neural networks." 	Id. at ¶ 31. For each token span 112 in a set of text token spans, the system "processes the span representation 122 for the span using an entity name neural network 130 to generate an entity name probability distribution 132 over a set of entity names" (i.e. entity word predicting). Further, for each token span 112, the system "processes the span representation 122 for the span using an entity status neural network 140 to generate an entity status probability distribution 142 over a set of entity statuses." (i.e. sequence labeling — a status is a label corresponding to an entity). Id. at ¶¶ 27-30. The system outputs generated labels 150 "by selecting an entity name" (i.e. entity words) and an "entity status" (i.e. entity category) "for each text token span." Id. at ¶ 33. The system "trains … the entity name neural network, and the entity status neural network jointly on labeled training data using multitask learning" (i.e. pre-trained model). Id. at ¶ 60.
	Du discloses wherein the multi-task element recognition model comprises a sequence labeling network and an entity word predicting network, wherein the sequence labeling network is used for performing a sequence labeling task, the entity word predicting network is used for performing an entity word predicting task, and the sequence labeling network is fused with the entity word predicting network through a fusion module. The system generates labels 150 "by selecting an entity name and an entity status for each token span from the corresponding distributions, e.g. by selecting the name and the status with the highest probabilities or by sampling from the distributions." Id. at ¶ 33; See Also ¶¶ 55-58. Accordingly, Du discloses fusing a predicted entity name from entity name neural network 130 and an entity status from entity status neural network 140 to generate a label comprising an "entity name—entity status pair." See Id. at ¶¶ 31-32.
	Du does not expressly disclose outputting entity word positions.
	Christodoulopoulos discloses "a method for providing named entity resolution of text" that outputs entity word positions. The method "includes performing named entity resolution of … text" to identify strings that correspond to entities. Christodoulopoulos, 1:17-40. The output of the method includes "identifying the first portion of the unstructured text data as corresponding to the first related entity data," wherein the output is "a list of words … identified from the unstructured text data as corresponding to the first related entry data … along with annotations or other indications representative of characteristics of these words, such as the relative position of each of these words in the unstructured text." Id. at 14:3-33.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system for labeling entities and entity status of Du to incorporate outputting the relative position of extracted entities within a document as taught by Christodoulopoulos. One of ordinary skill in the art would be motivated 

Claim 2
	Du discloses wherein the multi-task element recognition model is trained by: acquiring a training sample set, wherein a training sample comprises a sample word sequence obtained by word segmentation of a sample sentence, and labeling information for characterizing an entity word, an entity category, and an entity word position in the sample sentence. Du discloses training the neural networks "jointly on labeled training data using multitask learning." The labeled training data includes "reference locations of one or more entities in the transcript" (i.e. entity word) and "a reference status of each of the one or more entities" (i.e. entity category). The training data further identifies "for each or one or more entities, which tokens form the span that refers to the entity and a reference status for the entity in the context of the transcript" (i.e. entity word position).
	Du discloses using the sample word sequence and the labeling information in a training sample in the training sample set as an input and an expected output of an initial multi-task element recognition model, respectively, and learning the sequence labeling task and the entity word predicting task by using a multi-task machine learning method to obtain a trained multi-task element recognition model. Du discloses that the trains the neural networks "end-to-end to jointly optimize a multi-task learning objective that measures the performance of the neural networks on the three tasks: (i) generating entity spans, (ii) determining entity names, and (iii) determining entity statuses." Id. at ¶ 62.

Claim 4
	Du discloses wherein the acquiring a training sample set comprises: acquiring an unstructured/semi-structured document, performing sentence segment on the document; and
for each clause, performing word segmentation on the clause to obtain a word sequence, and performing entity labeling on the clause by a rule matching method to obtain an entity word, an entity category and an entity word position of the clause as labeling information. Du discloses that the "training data includes, for each of a set of training conversation transcripts" (i.e. unstructured/semi-structured documents), "reference locations of one or more entities in the transcript and a reference stats of each of the one or more entities." The training data "identifies, for each of one or more entities, which tokens from the span that refers to the entity and a reference status for the entity in the context of the transcript." Du, ¶ 61. Accordingly, the training data is acquired by referencing specific tokens (i.e. entity word position) that contain entities (i.e. entity word) and/or entity status (i.e. entity category).

Claims 7-8 and 10
	Claims 7-8 and 10 recite a system configured to perform the steps of the method recited in claims 1-2 and 4. Accordingly, claims 7-8 and 10 are rejected as indicated in the rejection of claims 1-2 and 4.

Claims 13-14 and 16
	Claims 13-14 and 16 recite a medium storing instructions for performing the steps of the method recited in claims 1-2 and 4. Accordingly, claims 13-14 and 16 are rejected as indicated in the rejection of claims 1-2 and 4.


Allowable Subject Matter
Claims 3, 5-6, 9, 11-12, 15, and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim (i.e. 1, 7, 13) and any intervening claims (i.e. 2-3, 8-9, 14-15).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D MILLS whose telephone number is (571)270-3172. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA PADMANABHAN can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/FRANK D MILLS/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        March 22, 2022